EXHIBIT 10.3.2

 

LICENSE TERMINATION AGREEMENT

 

THIS LICENSE TERMINATION AGREEMENT (“Agreement”) is effective as of January 22,
2016 (“Termination Date”), by and between The Research Foundation for the State
University of New York, a non-profit corporation duly organized and existing
under the laws of the State of New York (“Foundation”), for and on behalf of
University at Buffalo, and Donald D. Hickey, M.D. (“Hickey”) and Clas E.
Lundgren, M.D., Ph.D. (a/k/a Claes Lundgren and referenced herein as “Lundgren”)
and Scivanta Medical Corporation (formerly Medi-Hut Co., Inc.), a corporation
duly organized under the laws of the State of Nevada, and having its principal
place of business at 215 Morris Avenue, Spring Lake, New Jersey 07762
(“Licensee”). Foundation, Hickey and Lundgren will be collectively referenced
herein as “Licensor”.

 

WHEREAS, Licensor and Licensee entered into a license agreement as of November
10, 2006, addressing certain technology owned or under obligation of assignment
to Licensor, addressed within Foundation files number Foundation Docket Numbers
S-409, R-5421 and R-6013, which license agreement was modified pursuant to a
First Addendum dated as of June 29, 2007; and a Second Addendum dated as of
October 24, 2008; and a Third Addendum as of January 6, 2009; and a Fourth
Addendum as of October 29, 2009; and was amended and restated as of February 14,
2011, such amended restated license agreement modified pursuant to a First
Addendum dated as of March 14, 2013; the said license agreement as previously so
modified being hereinafter referred to as the (“License Agreement”);

 

WHEREAS, Licensee notified Licensor it desires to terminate the License
Agreement; and

 

NOW THEREFORE, in consideration of the terms contained herein, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Licensor and Licensee hereby agree as follows:

 

1.Any words not defined in this Agreement will have the meaning ascribed to them
in the License Agreement.     2.Effective as of as of the Termination Date,
Licensee surrenders the License Agreement and all rights thereunder; and
Licensee hereby releases, as of the Termination Date, all of its right, title
and interest in and to any of the intellectual property licensed to Licensee
under the License Agreement.     3.The effect of this Agreement is that the
Termination Date is the expiration of the Term of the License Agreement.    
4.Licensee represents and warrants that it has terminated all third party
agreements relating to the License Agreement.     5.Upon satisfaction of
Sections 6 and 7 of this Agreement, Licensee will be deemed to have met all
accrued obligations to satisfy Section 10.7 of the License Agreement.     6.To
satisfy the requirements of Section 10.5 of the License Agreement, Licensee will
assign and does hereby assign by execution of the assignment at Exhibit A, all
intellectual property in any and all Licensee Improvements made, conceived,
reduced to practice or fixed in a tangible medium by Licensee or its
consultants, suppliers or contractors at any time after November 10, 2006, to
Licensor, effective as of the Termination Date.     7.To satisfy the
requirements of Section 10.6 of the License Agreement, Licensee will deliver all
Technology Related Property to Licensor within thirty (30) days of the
Termination date.     8.To satisfy the requirements of Section 10.8 of the
License Agreement, Licensee represents and warrants there are no Licensed
Products in process of manufacture, in use or in stock.     9.Licensee hereby
acknowledges that Licensors have fulfilled all of their obligations under the
License. As of the Termination Date, Licensee represents and warrants that it
does not have any claims against any Licensor in respect of any default or
obligation of Licensor pursuant to the terms of the License Agreement or
otherwise.

 





 



 

10.In consideration of the terms of this Agreement, Licensee and Licensor both
hereby release and forever discharge each other of and from any and all claims,
counterclaims, demands, damages, debts, liabilities, actions and causes of
action arising from the License Agreement or which relate in any manner to the
License Agreement.      11.Licensor and Licensee hereby confirm that the
following provisions will survive termination of the License Agreement: Article
1 (Definitions), Article 7 (Books, Records and Reports), Article 9
(Indemnification), Section 10.5 (New Intellectual Property), Section 10.6
(Technology Related Property), Section 10.9 (Survival), Article 11 (Warranty and
Liability), Article 14 (Non-Use of Names), Article 16 (Confidentiality) and
Article 18 (Miscellaneous).     12.This Agreement will be binding upon and inure
to the benefit of Licensor and Licensee and their respective successors and
assigns. This Agreement constitutes the entire understanding between the Parties
hereto as to the termination of the License Agreement and merges all prior
discussions between them relating thereto. Any amendment or modification to this
Agreement will be effective only if in writing and signed by each Party hereto.
    13.The provisions of this Agreement will not be disclosed, publicized,
published or in any manner communicated to or with any person who is not a Party
hereto except to an attorney for the Party, or by Licensors, as necessary under
provisions of confidentiality, to commercialize the Technology through third
parties or by Licensee, as may be necessary to comply with applicable securities
laws.     14.All Parties contributed equally to the drafting of all parts of
this Agreement and agree to all of the terms herein. All Parties reviewed this
Agreement thoroughly prior to execution.     15.This Agreement may be executed
in two or more counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument. Further, either
Party's signature to a copy of this Agreement will be deemed a signature to, and
may be attached to, any other identical copy of the Agreement. Facsimile
signatures will be as binding and effective as original signatures.     16.This
Agreement will be governed by and interpreted according to the laws of the State
of New York. If any part of this Agreement should be held unenforceable, the
validity of the remaining portions of this Agreement will not be affected
thereby.



 

IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
Parties have executed this Agreement, effective on the date first written above.

 

THE RESEARCH FOUNDATION FOR   SCIVANTA MEDICAL CORPORATION

THE STATE UNIVERSITY OF NEW YORK

for and on behalf of the University at Buffalo

          By: /s/ Jeffrey A. Dunbar   By: /s/ David R. LaVance Name: Jeffrey A.
Dunbar   Name: David Lavance Title: Director   Title: President and CEO Date:
1/14/2016   Date: 1/22/2016

 

DONALD D. HICKEY, M.D.   CLAS E. LUNDGREN, M.D., Ph.D.



 



/s/ Donald D. Hickey   /s/ Clas E. Lundgren Date: 1/14/2016   Date: 1/14/2016





 



 2 

 

 

Exhibit A to License Termination Agreement - Intellectual Property Assignment

 

WHEREAS the Research Foundation for the State University of New York for and on
behalf of University at Buffalo, a non-profit corporation organized and existing
under the laws of the State of New York (“Foundation”), Donald D. Hickey, M.D.
(“Hickey”), Clas E. Lundgren, M.D., Ph.D. (a/k/a Claes Lundgren and referenced
herein as “Lundgren”) (collectively “Licensor”) and Scivanta Medical Corporation
(formerly Medi-Hut Co., Inc.), a corporation duly organized under the laws of
the State of Nevada, and having its principal place of business at 215 Morris
Avenue, Spring Lake, New Jersey 07762 (“Licensee”) entered into an exclusive
Amended and Restated Technology License Agreement on February 14, 2011, which
license agreement was modified pursuant to a first addendum dated as of March
14, 2013 the said license agreement as previously so modified being hereinafter
referred to as the “License Agreement”;

 

WHEREAS pursuant to the License Agreement, Licensee desires to assign certain
intellectual property in any and all Licensee Improvements (as defined in the
License Agreement) made, conceived, reduced to practice or fixed in a tangible
medium by Licensee or its consultants, suppliers or contractors at any time
after November 10, 2006 (“Licensee IP”) to Licensor;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Licensee confirms that it has sold, transferred
and assigned, and by these presents do hereby jointly sell, transfer and assign
to the Licensors, all of Licensee's right, title and interest including all
common law rights in and to all of its patents, know how, copyrights,
trademarks, trade dress and trade secrets in Licensee IP, including those listed
in Exhibit A, together with all applications and registrations therefore
throughout the world and with all of Licensee’s rights of protection and all of
Licensee’s claims for past infringement thereof throughout the world by any
third party and the right to keep for itself any damages or other recovery it
obtains therefrom.

 

Licensors will have the right to improve, modify, edit, revise and adapt the
Licensee Improvements and to cause others to improve, modify, edit, revise and
adapt the Licensee Improvements as Licensors may deem appropriate, and Licensee
hereby expressly waives any "artist's rights" or "moral rights" Licensee might
otherwise have in the Licensee Improvements.

 

Licensor’s rights as described hereunder will extend to their successors and
assigns, for and during the existence of the Licensee IP, and all renewals and
extensions thereof. Licensor will have the rights to assign this Agreement and
any or all of the rights granted hereunder to any other person, firm,
corporation, or other entity.

 

Licensee hereby represents and warrants that it has full power and authority to
enter into this Agreement and to carry out its provisions; that there are no
outstanding agreements, assignments or encumbrances in existence that are
inconsistent with the provisions of this Agreement; and that it is the lawful
owner of the Licensee IP, and therefore has the right to grant the rights
granted by it herein.

 

Licensee hereby covenants to execute and deliver to Licensor such additional
assignments and instruments of transfer as Licensor may require to evidence
Licensor’s ownership of the Licensee IP or the conveyance of the Licensee IP to
Foundation.

 

The parties agree that the foregoing expresses the entirety of their Agreement,
that all negotiations and understandings have been merged herein, and that this
Agreement may be altered or amended only by an instrument in writing executed by
both parties.

 

IN WITNESS WHEREOF, Licensee has executed this Agreement this 22 day of January
2016.

 

SCIVANTA MEDICAL CORPORATION

 

By: /s/ Thomas S. Gifford   Thomas S. Gifford, EVP & CFO  

 

STATE OF New Jersey

COUNTY OF Monmouth

 

On this 22 day of January, 2016, before me, the subscriber, personally appeared
Thomas S. Gifford, to me known and known to me to be the person described in the
foregoing instrument, who executed the same in my presence, and he acknowledged
to me that he executed the same for the purposes therein mentioned.

 



    /s/ Notary Public     Notary Public

 



 3 

 

 

Exhibit A to Intellectual Property Assignment - Licensee IP

 

1.All documents and materials currently in Licensee possession (electronic and
hard copy) related to the development of the licensed property including:

 

a.disc with files from Sparton Corporation;



b.hard copy of case reports for SCMS pilot study and related reports;



c.part information;



d.catheter prototype;



e.development plan information; and



f.one box of various spare parts including small pumps and circuit boards.

 

2.All items, if any, in possession of Ethox International Corporation related to
the licensed property (primarily catheter related), which may include (*):

 

a.all drawings, specifications, bills of materials and fabrication instructions,
as well as attendant design files for double balloon catheters;



b.all molds and product specific jigs and tools needed in the fabrication of
double balloon catheters;



c.test data concerning fabricated catheters or components thereof;



d.sample catheters;



e.packaging and packaging design files; and



f.correspondence with hardware and software engineering firms concerning design
or specifications for the double balloon catheters.

 

3.All items, if any, in possession of Applied Sciences Group related to the
licensed property (hardware and software including all prototypes), which may
include (*):

 

a.working prototype cardiac diagnostic devices (“CDD”), spare parts;



b.assemblages and components of CDD;



c.software, including source code and operating system software usable in CDD;



d.software design files;



e.CDD hardware design files;



f.operating algorithms, and test documentation relating to such algorithms;



g.design and regulatory files relating to FDA filings and preparation therefor;



h.clinical trial files, including trial protocols, clinical reporting forms from
trials, trial results, compilations of clinical trial data, statistical analyses
of clinical trial files and related materials;



i.draft patent claims and descriptions of inventions pertaining to CDD or
software related thereto;



j.original drawings, specifications samples and exemplars of prototypes for CDD;



k.demo kits and demo software;



l.double balloon catheters;



m.design specification files, including change orders and amendments;



n.operating instructions and manuals;



o.clinical feedback documentation from medical professionals operating
equipment; and



p.product, including software, improvements pertaining to CDD.

 

Licensee Improvements

 

Any and all improvements made by Licensee.*

 

*Licensee neither represents nor covenants that any or all of the described
items are in the possession of Licensee’s subcontractor(s), and no
representation is made by Licensee as to the condition or content of any such
items or whether they will be delivered to Licensor.

 

 

4



 

 